Citation Nr: 9902334	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for ear infection 
residuals including hearing loss.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI.

3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had active military service from December 1941 
to January 1947.

The veteran brought a timely appeal to the Board of Veterans 
Appeals (the Board) from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In July 1998, the Board remanded the case 
to the RO to afford the veteran an opportunity for a Board 
hearing at the RO.  

The RO scheduled a hearing at the veterans preferred 
location.  He canceled the December 1998 hearing and neither 
he nor his representative have indicated a desire to 
reschedule the hearing before the Board proceeds with a 
decision in this appeal.  The case was recently returned to 
the Board for appellate consideration.

The issues of entitlement to increased (compensable) ratings 
for residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI and for residuals of a fracture of 
the right fibula are addressed in the remand portion of this 
decision.


FINDING OF FACT

The claim of entitlement to service connection for ear 
infection residuals including hearing loss is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for ear 
infection residuals including hearing loss is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans service medical records show his hearing was 
15/15 on a 1941 examination for entry into service and 15/15 
bilateral to spoken and whispered voice on a 1946 examination 
for separation.  That examination also reported 15/15 
binaural.  

The veteran reported on a VA benefit application in 1947 that 
he had a fungus infection in both ears which was treated in 
service.  The RO in 1947 denied a claim for service 
connection and advised him of the determination.

VA examination in 1954 reported normal ears and thereafter a 
VA hospitalization report in 1981 reported normal tympanic 
membranes.  No ear abnormality was mentioned in reports of VA 
hospitalizations in 1994 or 1996.  

The veteran in 1996 correspondence to the RO wrote that in 
service his gun mount was struck by an enemy aircraft and 
cans of foam exploded.  His head was completely covered 
causing a severe ear infection that never healed.  He also 
stated that his hearing had never regained normalcy.  In his 
substantive appeal he reported that he had been issued a 
hearing aid.

VA outpatient records during 1995 and 1996 are pertinently 
unremarkable.
On a VA neurology examination in 1997, the examiner reported 
that the veterans problems included difficulty hearing.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for ear infection 
residuals including hearing loss is not well grounded and 
must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in assuring he was given an opportunity 
to appear at a Board hearing.  

The Board gave no indication or impression that the claim was 
well grounded.  However, there was evidence mentioned that 
would reasonably have been viewed as probative in the 
determination of well groundedness.  An audiology examination 
was not requested and to have requested such would have 
accorded more consideration than was due in the preliminary 
development under the circumstances.  

The RO did complete all actions requested and the veteran did 
not indicate a desire to reschedule the December 1998 
hearing.  He indicated in his correspondence canceling the 
hearing that he did not have the necessary evidence which 
the Board interprets to mean evidence probative in the 
determination of a well grounded claim.  Nor has such 
evidence been reported since notice was given to the veteran 
and his representative in December 1998 that the appeal was 
being returned to the Board.  Therefore, the Board finds that 
no additional assistance is required at this time.  Stegall 
v. West, 11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO has obtained copies of numerous post 
service VA medical records and has made a diligent effort to 
obtain an adequate record.  The records that have been 
obtained are comprehensive and appear to cover a long period 
of post service treatment.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Although the veteran in seeking service connection may 
reasonably be seen as relying upon Hensley v. Brown, 5 Vet. 
App. 155 (1993) and 38 U.S.C.A. § 1154, the Board must point 
out that the claim lacks medical nexus evidence critical to a 
well grounded claim and neither authority cited would create 
an exception to that requirement in this case.  See, e.g., 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veterans claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veterans lay assertions, provided in 
writing, cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  His lay 
assertion on a matter of medical causation or etiology would 
not be entitled to any favorable presumption in the well-
grounded determination.  Assuming without argument that the 
veteran has impaired hearing that meets the § 3.385 criteria 
for consideration as a disability, there has been no medical 
opinion offered that the veteran currently has a hearing loss 
disability or ear infection residuals linked to service.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veterans claim for service connection must be 
denied as not well grounded.

Significant is the absence of medical evidence linking a 
currently existing hearing loss disability to service or 
establishing currently the presence of any other ear 
infection residual linked to service.  In essence, the 
critical element missing is a nexus to service for any 
current hearing disability that in this case requires 
probative medical evidence to well ground the claim.  The 
veterans assertions regarding causation are not competent 
and of no evidentiary value to well ground the claim.  
Grottveit, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The Board must observe that ear infection 
has not been reported in medical records that cover several 
decades of medical treatment after service.

Although there is an obvious question of finality regarding 
service connection for ear infection, the more recent claim 
for service connection of a hearing disability has not been 
separately adjudicated.  Rather, the previously decided issue 
has been subsumed as a subissue of the hearing disability.  
The Board considered and denied the veterans claim on the 
same ground as the RO, and the appellant has not been 
prejudiced by the decision.  The adjudication has accorded 
the appellant no greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for 
hearing loss or claimed ear infection residuals.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for ear infection residuals 
including hearing loss, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the representative in written 
argument in February 1998 clearly raised the issue of clear 
and unmistakable error (CUE) in the original rating of the 
disabilities and apparently in ratings that reduced the 
rating to noncompensable for the Muscle Group XI injury and 
continued the noncompensable rating for right fibula fracture 
residuals.  A decision in favor of the veteran on the basis 
of CUE would clearly influence the increased rating claim now 
before the Board.  The RO must adjudicate the intertwined 
issue before further action may be taken on the increased 
rating claim.  See, for example, Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board in remanding the case in 1998 did 
not request any substantive development of issues in view of 
the veterans request for a personal hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, and ensure due 
process, the case is REMANDED for the following:

1.  The veteran should be advised that he 
may submit any additional evidence or 
argument he believes relevant to the 
issues under consideration. 

2.  The veteran should also be requested 
to specify the alleged error in the March 
1947 and December 1954 RO determinations 
or other RO determinations that he 
believes constituted CUE in rating the 
right lower extremity disabilities.  The 
veteran should also be advised of the 
need to provide persuasive reasons why 
the result would have been manifestly 
different but for the alleged error.  He 
should be provided a statement of the 
essential elements for a valid CUE claim 
as discussed in Fugo v. Brown, 6 Vet. App 
40, 43-44 (1993).

3.  Thereafter, the RO should review the 
issues on appeal in light of any additional 
evidence received as a result of this remand.  
The RO should complete any additional 
development, including further examination of 
the veteran if deemed necessary after 
adjudication of the intertwined issue of CUE. 

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  The case should then be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
